--------------------------------------------------------------------------------


Exhibit 10.2


FIRST AMENDMENT TO THE
SUPPLEMENTAL RETIREMENT AGREEMENT EFFECTIVE JULY 23, 2001


The attached document First Amendment to the NBT Bancorp Inc. Supplemental
Executive Retirement Plan, effective as of January 1, 2006 sets forth the terms
of an amendment to the agreement for the payment of supplemental retirement
income originally made as of July 23, 2001 between NBT Bancorp Inc., a Delaware
corporation and a registered financial holding company headquartered at 52 S.
Broad Street, Norwich, New York 13815, and Martin A. Dietrich, an individual
residing at 122 Serenity Drive, Norwich, New York 13815. The parties hereby
execute this agreement as follows:


NBT BANCORP INC.
                         
By:
/S/ Daryl R. Forsythe
 
Date:
May 9, 2006
Daryl R. Forsythe
     
Chairman
                                   
/S/
Martin A. Dietrich
Date:
May 9, 2006
Martin A. Dietrich
     

 
1

--------------------------------------------------------------------------------



First Amendment to the NBT Bancorp Inc. Supplemental Executive Retirement Plan
 
WHEREAS, the NBT Bancorp Inc. Supplemental Executive Retirement Plan (the
“Plan”) was effective as of July 23, 2001; and
 
WHEREAS, the Plan provides, in Section 11.1, that the board of directors of NBT
Bancorp, Inc. (the “Board”) shall have the power to extend, modify, amend or
revise the Plan in such respects as the Board, by resolution, may deem advisable
as long as no such extension, modification, amendment, revision, or termination
shall deprive a participant or any beneficiary of a participant of any benefit
accrued under the Plan; and
 
WHEREAS, the Compensation Committee of the Board adopted a resolution on January
20, 2006 that changed the provisions of Article VI of the Plan.
 
NOW, THEREFORE, the Plan is amended effective January 1, 2006 as follows:
 
1.)   Effective January 1, 2006, Section 6.1 of the Plan is deleted in its
entirety and replaced with the following:
 
6.1 If an eligible Participant shall remain employed by the Employer until
reaching his or her 60th birthday, serving as a Full-Time Employee until such
date, and subject to the other terms and conditions of this Plan, the Company
shall pay such Participant an annual “Supplemental Retirement Benefit”
determined as follows:
 

 
(a)
the Participant shall be entitled to a Supplemental Retirement Benefit on and
after his or her 60th birthday but before his or her Social Security Retirement
Age in an amount equal to the excess, if any, of (1) 60 percent of the
Participant’s Final Average Compensation, over (2) the Participant’s Other
Retirement Benefits, determined as of the Determination Date.

 

 
(b)
the Participant shall be entitled to a Supplemental Retirement Benefit on and
after his or her Social Security Retirement Age in an amount equal to the
excess, if any, of (1) 60 percent of the Participant’s Final Average
Compensation, over (2) the sum of (aa) the Participant’s Other Retirement
Benefits, determined as of the Determination Date, plus (bb) the Participant’s
Social Security Benefit.

 
2.)   Effective January 1, 2006, Section 6.2 of the Plan is deleted in its
entirety and replaced with the following:
 
6.2 If an eligible Participant shall remain employed by the Employer until
reaching his or her 58th birthday, serving as a Full-Time Employee until such
date and he or she continues to serve as a Full-Time Employee until the date of
his or her retirement, and he or she retires then or thereafter but before
reaching his or her 60th birthday, and subject to the other terms and conditions
of this Plan, the Company shall pay such Participant after the date of his or
her retirement, pursuant to Section 7.4(b), or to his or her spouse or other
Beneficiary, pursuant and subject to Section 8.6(c) if he or she has died before
his or her 60th birthday, a reduced early Supplemental Retirement Benefit
calculated in accordance with the following schedule:
 
2

--------------------------------------------------------------------------------


 

 
(a)
if the date of the Participant’s retirement shall be on or after his or her 58th
birthday but before his or her 59th birthday, the Company shall pay such
Participant 75% of the Supplemental Retirement Benefit calculated in accordance
with Section 6.1; and

 

 
(b)
if the date of the Participant’s retirement shall be on or after his or her 59th
birthday but before his or her 60th birthday, the Company shall pay such
Participant 90% of the Supplemental Retirement Benefit so calculated.

 
3.)    Capitalized terms used but not defined herein shall have the same meaning
as ascribed to them under the Plan.
 
4.)    In all other respects the Plan shall remain in full force and effect.
 
* * * * *
 
3

--------------------------------------------------------------------------------